United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 19, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-40584
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

NICOLAS PENA,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 7:05-CR-149-2
                      --------------------

Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Nicolas Pena appeals the 96-month sentence imposed following

his guilty plea conviction for importing cocaine.    He argues that

the district court erred by not finding that he played a minor

role in the offense and sentencing him accordingly.      As Pena

concedes, this claim is reviewed for plain error only due to his

failure to raise it in the district court.     See United States v.

Villegas, 404 F.3d 355, 358 (5th Cir. 2005).

     Pena has failed to establish that he was less culpable than

other participants in the offense.    See U.S.S.G. § 3B1.2,

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-40584
                                -2-

comment. (n.5).   He has not shown that the district court plainly

erred in connection with his sentence.    The judgment of the

district court is AFFIRMED.